      Case 1:18-cv-08653-VEC-SDA Document 209 Filed 02/17/21 Page 1 of 2




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                          CIVIL CASE #:

 V.                                                1:18-CV-08653-VEC

 GOODMAN                                           JUDGE VALERIE E. CAPRONI



              PLAINTIFF’S FIRST NOTICE OF ADDRESS CORRECTION
The Clerk of the Court should note and update the Plaintiff’s ADDRESS CORRECTION.

ECF Doc. 203 is in error. The prior (2/08/2021) address change docketed today as Dkt. 203

(signed 2/08/2021, mailed 2/08/2021, received at S.D.N.Y. on 2/10/2021 via tracking number)

has been overcome by events. The address as articulated in Dkt. 203 is not precisely correct

and should be changed as follows (as previously reported in Dkts.199, 200, 201):

              D. GEORGE SWEIGERT
              GENERAL DELIVERY
              NEVADA CITY, CA 95959

                                                         Signed this 17th day of February 2021.




                                                              D. GEORGE SWEIGERT, c/o
                                                                PRO SE NON-ATTORNEY
                                                                   GENERAL DELIVERY
                                                                 NEVADA CITY, CA 95959
                                                     SPOLIATION-NOTICE@MAILBOX.ORG




                                               1
      Case 1:18-cv-08653-VEC-SDA Document 209 Filed 02/17/21 Page 2 of 2




                                                               D. GEORGE SWEIGERT
                                                                GENERAL DELIVERY
                                                           NEVADA CITY, CA 95959-9998
                                                   SPOLIATION-NOTICE@MAILBOX.ORG


      U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
                            (FOLEY SQUARE)
 D George Sweigert
                                                 CIVIL CASE #: 1:18-CV-08653-VEC
 Plaintiff
                                                 JUDGE VALERIE E. CAPRONI
 v.
                                                 MAGISTRATE STEWART D. AARON
 Jason Goodman

 Defendant


                              CERTIFICATE OF SERVICE
I HEREBY ATTEST that a true copy of the attached pleadings has been sent to the

following electronic mail addresses on the 17th day of February 2021.

                           Jason Goodman, CEO
                           Multimedia System Design, Inc.
                           252 7th Avenue, Apart. #6S
                           New York, NY 10001
                           EMAIL: truth@crowdsourcethetruth.org

                           Clerk of the Court, Room 200
                           U.S. District Court
                           500 Pearl Street
                           New York, New York 10007-1312
                           EMAIL: temporary_pro_se_filing@nysd.uscourts.gov




                                                       _______________________________/
                                                                D. GEORGE SWEIGERT

                                             2
